El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Carlos Trneba demandó a Benito Zaldnondo en cobro de dinero y para asegurar la efectividad de la sentencia trabó embargo sobre ciertos valores consistentes en acciones de de las corporaciones “La Compañía Azucarera del Toa” y la “Porto Rico Steam Laundry.”.
La apelada, The National City Baúl?; of New'York, inter-vino en el procedimiento y después de alegar que las mis-mas acciones le habían sido pignoradas y endosadas, e ins-crita sn transferencia en el libro de traspasos de acciones de las respectivas corporaciones arriba nombradas para responder al pago de dos pagarés, uno por $9,900 y otro por $1,550, que vencieron el 3 de marzo, 1923, solicitó el levanta-miento del embargo o bien que se declarara que dichas ac-ciones están preferentemente afectas al pago de los paga-rés mencionados.
La demanda interventora fné excepcionada por falta de causa de acción y siendo desestimada la excepción, se pidió *745por el apelante que se dictara sentencia, como así se hizo por la corte inferior, con el fin de establecer la presente apelación.
El apelante señala dos errores, a saber:
“Primero. — Al autorizar al National City Bank of New York, San Juan Branch, para intervenir en el caso, a fin de disentir su mejor derecho o preferencia para cobrarse determinados créditos con el producto en venta de las acciones embargadas en este pleito.
“Segundo. — Al desestimarse la excepción previa de falta de causa de acción contra la demanda del interventor y entender qne la misma era suficiente para establecer la existencia de un contrato de prenda contra tercero.”
La cuestión que levanta el primer error no se suscita por primera vez. En el caso de Herederos de Garriga v. O’Meara y Cía., 28 D.P.R. 360, se resolvió que cabe la tercería de mejor derecho cuando surge un conflicto entre ciudadanos con respecto a su mejor derecho a hacer efectivos sus créditos en determinados bienes de un deudor común, doctrina que fue ratificada en el de Hernández Acosta v. La Corte de Distrito de San Juan, resuelto en agosto 1, 1925, (pág. 679).
El segundo error parece de más seria importancia. El envuelve la interpretación que debe darse al artículo 1766 del Código Civil Revisado, que literalmente dice:
“Art. 1766. — No surtirá efecto la prenda contra tercero si no consta por instrumento público la certeza de la fecha.”
No admite discusión que se trata de una regla de evi-dencia.
Los mismos comentaristas del Código Civil español, del que es reproducción el artículo transcrito (véase art. 1865 de dicho Código) sostienen en relación con el derecho de terceros que tal disposición es un precepto de carácter pro-batorio teniendo por fin especial evitar la combinación frau-dulenta entre un supuesto o verdadero deudor y un acree-dor real o fingido, impidiendo que se improvisen garantías *746de prenda en daño del derecho de terceros. Sánchez Román, vol. 4, p. 987. Véase Manresa, vol. 12, p. 417.
Iguales consideraciones podíamos decir que son aplica-bles al artículo 1195 del Código Civil Revisado, que lee como sigue:
"Art. 1195. — La fecha de un documento' privado no se contará respecto de terceros, sino desde el día en que hubiese sido incorpo-rado o inscrito en un registro publico, desde la muerte de cualquiera de los que lo firmaron, o desde el día en que se entregase a un fun-cionario público por razón de su oficio.”
La Corte de Circuito de Apelaciones, Primer Circuito, en los casos de Rucabado v. Longpré et al. y Aboy v. Longpré, 239 Fed. 291, tuvo ocasión de interpretar el último pre-cepto en el mismo sentido, y el Juez Bingham, hablando a nombre de la corte y sosteniendo que existía un conflicto entre el artículo 1195 y la Ley de Evidencia, se expresó así:
‘‘El Código Civil de Puerto Rico empezó a regir el primero de julio de 1902, pero en 9 de marzo de 1905 la Asamblea Legislativa de la isla aprobó una ley titulada ‘Una Ley para reglamentar la presentación de evidencia en los procedimientos civiles,’ mediante la cual se revisó, amplió y, en muchos respectos, cambió esencial-mente la ley de evidencia tal como se dispuso en dicho Código. Compilación de los Estatutos Revisados y Códigos de Puerto Rico, págs. 276-298. Esta ley empezó a regir en primero de julio de 1905 (art. 171) y en el artículo 170 se dispone que ‘Todo Real De-creto, Orden General, ley o parte de ley, en conflicto con las dispo-siciones de é'sta, quedan por la presente derogadas.’ En ninguna parte de esta ley aparecen las disposiciones de la sección 1195 del Código. Dicha ley prescribe que ‘son documentos públicos: Los que se determinan en el artícnlo 1184 del Código Civil (art. 45) ; son privados todos los demás escritos (art. 46).’
‘‘El capítulo V de la ley, bajo el epígrafe ‘Evidencia Indirecta (la versión española dice ‘directa’ — Nota del traductor) Inferencias y Presunciones’ prescribe (see. 96) que la ‘evidencia indirecta (directa) es de dos clases: (1) Inferencias; y (2) Presunciones; ‘y, habiendo definido la naturaleza de una ‘inferencia’ y una ‘presun-ción,’ dice que una ‘presunción (a menos que la ley no la hubiere declarado concluyente) puede controvertirse mediante otra eviden-*747cia, directa o indirecta; pero a no serlo ■ así, será obligación del juez o jurado pronunciar su veredicto o fallo de acuerdo con la presunción’ (artículo 100). Después de proveer que ‘las siguientes presunciones se estiman concluyentes, con exclusión de todas las de-más’ (art; 101), procede a enumerar en los■ siguientes siete párra-fos las circunstancias en las cuales las presunciones de esta índole pueden surgir. Luego dispone que ‘todas las demás presunciones serán satisfactorias, si no fueran contradichas. Se denominan pre-sunciones disputables y pueden controvertirse mediante otra eviden-cia’ (art. 102). Se mencionan treinta y nueve presunciones dispu-tables y las circunstancias bajo las cuales pueden surgir, entre las cuates están las siguientes:
“ (19) ‘Que las transacciones privadas fueron realizadas con rec-titud y en debida forma.
“(23) ‘Que- un escrito lleva fecha exacta.’
“La presunción que las ‘transacciones privadas fueron .realiza-das con rectitud y en debida forma’ no se limita en su aplicación a las partes y es enteramente incompatible con la idea fundamental contenida en el artículo 1195 al efecto de que se presume que las transacciones, en cuanto a terceras personas, son injustas e irregu-lares; y la presunción de que ‘un escrito lleva fecha exacta’ signi-fica que un escrito, ya sea un documento público o privado, se pre-sumirá que ha sido otorgado en la fecha en que representa haberlo sido. Ambas disposiciones están en conflicto con el texto así como con el espíritu del artículo 1195 y muestran claramente que la in-tención fué hacer un cambio fundamental en la ley.”
Es bueno aclarar, sin embargo, que la resolución de la Corte de Circuito de Apelaciones fué rendida en diciembre 6, 1916, y que seguramente no se dió a conocer a dicha corte que la Legislatura de Puerto Rico en marzo 7, 1912 (p. 113), posterior a la aprobación de la ley de evidencia, había de-cretado la ley No. 65 titulada “Ley para enmendar los ar-tículos 1195, 1247 y 1040 del Código Civil,” manteniendo por consiguiente en todo su vigor la misma disposición. Pero de todos modos ninguna declaración legislativa se ha decretado en relación con el artículo 1766 después de haber entrado a regir la ley de evidencia y la fuerza del razona-miento de la Corte de Circuito de Apelaciones en los casos *748antes .citados, nos parece enteramente aprovechable para llegar a una conclusión igual respecto al artículo 1766 de-clarando su inconsistencia con dicha ley de evidencia. En realidad la prescripción del artículo 1766 es una regla rí-gida y parece hacer imposible, siguiendo su mandato, la confabulación entre un supuesto o verdadero deudor y su acreedor real o fingido a fin de perjudicar á un tercero. El principio se basa en la teoría de la flaqueza humana; lo contrario al fundamento que sostiene la ley de evidencia, en la que prevalece la presunción del bien o de que el hombre por naturaleza es bueno. La última presunción favorece, sin duda, la libertad de los contratos y en ella pareció ins-pirarse el legislador español al regular la materia en su Código de Comercio, que no exige el requisito de -la escri-tura pública para la pignoración de los valores que por este pleito se discuten. Dicho artículo 320 dice:
“Art. 320. — El préstamo con garantía de efectos cotizables, he-cho en póliza con intervención de Agentes colegiados, se reputará siempre mercantil.
“El prestador tendrá, sobre los efectos o valores públicos pig-norados conforme a las disposiciones de esta sección, derecho a co-brar su crédito con preferencia a los demás acreedores, quienes no podrán retirar de su poder dichos efectos, a no ser satisfaciendo el crédito constituido sobre ellos.”
Desde luego que en sustitución del requisito de la escri-tura pública estaba la póliza con intervención de los agen-tes colegiados. Pero cuando esos préstamos eran celebrados por Montes de piedad, bancos y sociedades legalmente cons-tituidas, podían ser contraídos en impresos especiales que ad hoc tenían preparados para efectuar tales transacciones, según nota al artículo 320 del Código de Comercio, undé-cima edición de Gróngora, p. 201.
Se trata, pues, en este caso de la pignoración de efec-tos que enumera el artículo 320 del Código de Comercio. No hay una póliza ni han intervenido ciertamente agentes *749colegiados en la operación, cnya institución por desuso pa-rece que lia desaparecido en Puerto Rico, pero aparecen otros medios de prueba auténticos que enteramente legali-zan el contrato.
 La demanda alega que las acciones fueron pignoradas y endosadas por el deudor a Tlie National City Bank of New York, San Juan Branch., e inscrita su transferencia en el libro de traspasos de acciones de las respectivas corporaciones emisoras en garantía colateral de las dos obli-gaciones antes mencionadas.
Esta es una formalidad que se llevó a cabo de acuerdo con el artículo 13 (Comp. 419) de la ley sobre corporacio-nes privadas, aprobada en marzo 9, 1911, precepto que se informa indudablemente en el mismo propósito que el ar-tículo 1766 del Código Civil, o sea, la protección de terceros. Una transferencia en tales condiciones es un medio de prueba auténtico que la ley misma determina para dejar estable-cida la legitimidad del contrato de prenda respecto a ter-cero.
El artículo 13 a que nos hemos referido, sección 419, Comp. de 1911, p. 93, en parte dice así:
& 5X: % ■/,' #
Siempre que se verificase una transferencia de acciones en calidad de garantía colateral, y no en absoluto, se hará constar así en el asiento del traspaso.”
Esta es la demostración palpable de que si aún no hu-biese sido puesta en duda la -vigencia del artículo 1766 des-pués de aprobada la ley de evidencia, su inaplicación a la pignoración de acciones, transferidas de conformidad con el artículo 13 citado, resulta enteramente clara.

Por todo lo expuesto, debe confirmarse la sentencia inferior.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.